Title: To James Madison from Thomas Swann and Francis Scott Key, 28 June 1815
From: Swann, Thomas,Key, Francis Scott
To: Madison, James


                    
                        Washington 28 June 1815.
                    
                    We have the honor to enclose to your Excellency a Report of the award of the Board of Comssrs: upon the subject of Claims exhibited under the Tennessee Company—& are respectfully yr Obdt Servts
                    
                        Tho, SwannFS Key
                    
                